Evans, Judge,
concurring specially. I concur in the judgment, but not in all that is set forth in the opinion. For-instance, at page 793 it is set forth that the duty owed to a trespasser is "not to injure him wilfully or wantonly after his peril is discovered” and authorities are cited in support of this statement. But there is ample authority for the proposition that the duty owed a trespasser is not to wilfully and wantonly injure him after his presence (and not necessarily his peril) is known. Kendrick v. Seaboard Air-Line R., 121 Ga. 775 (1) (49 SE 762).